ON REHEARING

                                    UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4361


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

QUAPRIS CUANTEZ TORAIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:18-cr-00226-NCT-1)


Submitted: March 23, 2022                                         Decided: March 25, 2022


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: George E. Crump, III, Rockingham, North Carolina, for Appellant. Matthew
G.T. Martin, United States Attorney, Whitney N. Shaffer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quapris Cuantez Torain pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g), 924(a), and appealed his conviction and sentence. On

appeal, Torain argued that the district court (1) failed to inform him of the knowledge-of-

status element established in Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (holding

that, for § 922(g) conviction, government must prove defendant knew he belonged to

category of persons barred from possessing firearms), and (2) improperly designated him

an armed career criminal under the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e). Applying our decision in United States v. Gary, 954 F.3d 194, 201-07 (4th Cir.

2020), rev’d, Greer v. United States, 141 S. Ct. 2090 (2021), we found that the district

court’s Rehaif error constituted structural error rendering Torain’s guilty plea

unconstitutional. United States v. Torain, 815 F. App’x 750 (4th Cir. 2020). Accordingly,

in August 2020, we vacated Torain’s conviction. Id.

       Three days later, the Government moved to stay the mandate pending the Supreme

Court’s consideration of Gary, and we granted the Government’s request. Subsequently,

in Greer, 141 S. Ct. at 2100, the Supreme Court reversed our decision in Gary and held

that, in order to obtain relief for an unpreserved claim of Rehaif error, a defendant must

show “a ‘reasonable probability’ that the outcome of the district court proceeding would

have been different” had he been apprised of the knowledge-of-status element.

       The Government has now filed a petition for panel rehearing and a motion for leave

to file its petition out of time, arguing that Torain cannot show that, absent the district

court’s Rehaif error, he would not have pled guilty. We grant the Government’s motion

                                             2
for leave to file its petition out of time. See 4th Cir. R. 40(c). Furthermore, applying Greer,

we conclude that Torain’s § 922(g) conviction is valid.            Therefore, we grant the

Government’s petition for rehearing, vacate our prior judgment vacating Torain’s

conviction, and affirm Torain’s conviction and sentence. ∗ We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       ∗
         In our prior judgment vacating Torain’s conviction, we declined to address
Torain’s challenge to his sentence. Having vacated our prior judgment, we have reviewed
the record and find that Torain’s challenge to his status as an armed career criminal and
corresponding 180-month sentence is without merit. See United States v. Dodge, 963 F.3d
379, 383 (4th Cir. 2020) (holding “a conviction under [N.C. Gen. Stat. § 14-54(a)] qualifies
as an ACCA predicate conviction”), cert. denied, 141 S. Ct. 1445 (2021).

                                              3